Exhibit 10.2

STOCKHOLDERS AGREEMENT

This STOCKHOLDERS AGREEMENT (this “Agreement”) is made as of August 3, 2011 by
and among the Stockholders listed on Schedule I hereto (individually, a
“Stockholder”) and Glowpoint, Inc., a Delaware corporation (the “Company”).

WHEREAS, the Stockholders are the holders of the shares of Series B-1 preferred
stock, par value $0.0001 per share (the “Preferred Stock”), of the Company,
which was created pursuant to the Certificate of Designations, Preferences and
Rights of Perpetual Series B-1 Preferred Stock filed by the Company on August 3,
2011 (the “Certificate of Designations”);

WHEREAS, the Company is party to that certain Loan and Security Agreement dated
as of June 16, 2010, between the Company and Silicon Valley Bank (as amended,
the “Loan Agreement”);

WHEREAS, the Stockholders desire to promote their mutual interests and the
interests of the Company by providing in this Agreement for the terms and
conditions governing the redemption of the Preferred Stock; and

WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company that the Company enter into this Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, the parties hereto
covenant and agree as follows:

1. GENERAL PROVISIONS

1.1

Shares Subject to this Agreement.  The Stockholders expressly agree that the
terms of this Agreement shall apply to all shares of Preferred Stock that it now
owns or hereafter acquires by any means (including securities convertible into,
or exchangeable for, shares of Preferred Stock), including without limitation by
purchase, assignment or operation of law, or as a result of any stock dividend,
stock split, reorganization, reclassification, whether voluntary or involuntary,
or other similar transaction, and to any shares of Preferred Stock of any
successor-in-interest of the Company, whether by sale, merger, consolidation or
other similar transaction, or by purchase, assignment or operation of law (all
of the foregoing, the “Shares”).  

1.2

Instrument of Adherence.  Any person that is not already a party to this
Agreement and acquires any shares of the Preferred Stock after the date of this
Agreement shall become an additional party to this Agreement as a “Stockholder”
by executing and delivering an Instrument of Adherence in substantially the form
attached hereto as Exhibit A.  Schedule I shall be amended to reflect the
addition of any such additional party to this Agreement.

1.3

Legends.  The Company will cause all certificates or other instruments
representing shares of the Preferred Stock now issued and outstanding or
hereafter issued and to which the provisions of this Agreement apply to be
endorsed with the following legends (in addition to any legend required by
applicable state securities or “blue sky” laws):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR GLOWPOINT, INC. SHALL HAVE RECEIVED AN OPINION OF
COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER
THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.”

“THE SHARES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO A STOCKHOLDERS
AGREEMENT AMONG THE COMPANY AND THE STOCKHOLDERS (AS DEFINED THEREIN) DATED AS
OF AUGUST 3, 2011, AS AMENDED FROM TIME TO TIME, A COPY OF WHICH IS AVAILABLE
FOR INSPECTION AT THE OFFICES OF THE COMPANY OR MAY BE OBTAINED FROM THE COMPANY
UPON REQUEST AND WITHOUT CHARGE.”

2. REDEMPTION

2.1

Mandatory Redemption.  In the event of a Public Offering (as defined below), the
Company and the Stockholders shall effect a redemption (the “Redemption”) of all
(and not less than all) of the outstanding Shares for cash at a price per Share
(the “Redemption Payment”) equal to 100% of the Liquidation Preference (as
defined in the Certificate of Designations) if, and only if, the following
conditions are satisfied:  (a) the aggregate Redemption Payment does not exceed
$11,000,000; (b) after giving effect to the Redemption, the Company shall have
remaining net proceeds from the Public Offering (the “Net Proceeds”) of not less
than $5,000,000; and (c) there shall be no Default or Event of Default (each, as
defined in the Loan Agreement) at the time of, or after giving effect to, the
Redemption.  As used herein, a “Public Offering” shall be deemed to have
occurred at such time as the Company raises and receives proceeds of not less
than $20,000,000 from the issuance of new equity securities of the Company.
 Notwithstanding the foregoing, if the Public Offering generates proceeds of
less than $20,000,000, then the Company and the Stockholders shall effect the
Redemption, so long as the foregoing conditions are otherwise satisfied, with a
Redemption Payment that is reduced proportionately, which the parties expressly
acknowledge will result in a Redemption of fewer than all of the outstanding
Shares.

2.2

Mechanics of Redemption.  Within ten (10) business days following a Public
Offering and the satisfaction of the conditions set forth in Section 2.1 above,
the Company shall deliver written notice of Redemption ("Notice of Redemption")
to each Stockholder, which Notice of Redemption shall indicate (a) the number of
Shares held by such Stockholder, (b) the Redemption Payment, as calculated
pursuant to Section 2.1 above and (c) the date upon which the Redemption shall
occur (the “Redemption Date”).  On or prior to the Redemption Date, the
Stockholders shall surrender to the Company the certificate or certificates
representing the Shares (or an indemnification undertaking with respect to such
Shares in the event of the loss, theft or destruction of a certificate) at the
corporate offices of the Company.  The Company shall deliver the Redemption
Payment within two (1) business days of receipt of such certificate(s).  From
and after the Redemption, all rights of the holders of the Preferred Stock as a
holder of such Preferred Stock shall cease with respect to any redeemed shares
of Preferred Stock, and such shares shall not thereafter be transferred on the
books of the Company or be deemed to be outstanding for any purpose whatsoever.
 

3. MISCELLANEOUS

3.1

Fees and Expenses.  Each party shall pay the fees and expenses of its advisors,
counsel, accountants and other experts, if any, and all other expenses, incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement; provided, however, that the Company shall pay the
reasonable legal fees of a single law firm and expenses (exclusive of
disbursements and out-of-pocket expenses) incurred collectively by the Holders
in connection with the preparation, negotiation, execution and delivery of this
Agreement and the other transaction documents.

3.2

Notices.  All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, express overnight courier,
registered first class mail, or telecopier (provided that any notice sent by
telecopier shall be confirmed by other means pursuant to this Section 3.2),
initially to the address set forth below, and thereafter at such other address,
notice of which is given in accordance with the provisions of this Section.

(a)

if to the Company:

Glowpoint, Inc.
430 Mountain Avenue
Murray Hill, New Jersey 07974
Attention: President
Tel. No.: (973) 855-3411
Fax No.:  (973) 923-3352

and

Glowpoint, Inc.
430 Mountain Avenue
Murray Hill, New Jersey 07974
Attention: Legal Department
Tel. No.: (973) 855-3411
Fax No.: (973) 556-1272

(b)

if to the Holders:

At the address of such Holder set forth on Exhibit A to this Agreement;






All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when receipt is acknowledged,
if telecopied; or when actually received or refused if sent by other means.

0.1

Entire Agreement.  This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and/or contemporaneous oral or written proposals or
agreements relating thereto all of which are merged herein.  This Agreement may
not be amended or any provision hereof waived in whole or in part, except by a
written amendment signed by all of the parties hereto.

0.2

Amendments and Waivers.  The terms and provisions of this Agreement may be
amended or waived only by written agreement executed by the Company and by
Stockholders holding at least seventy-five percent (75%) of the Shares held by
all Stockholders.  No failure or delay by a party hereto in exercising any
right, power or remedy under this Agreement, and no course of dealing among the
parties hereto, shall operate as a waiver of any such right, power or remedy of
the party.  No single or partial exercise of any right, power or remedy under
this Agreement by a party hereto, nor any abandonment or discontinuance of steps
to enforce any such right, power or remedy, shall preclude such party from any
other or further exercise thereof or the exercise of any other right, power or
remedy hereunder.  The election of any remedy by a party hereto shall not
constitute a waiver of the right of such party to pursue other available
remedies.  No notice to or demand on a party not expressly required under this
Agreement shall entitle the party receiving such notice or demand to any other
or further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the party giving such notice or demand to any other or
further action in any circumstances without such notice or demand.

0.3

Termination.  This Agreement shall terminate upon the liquidation or dissolution
of the Company.  This Agreement shall also terminate with respect to any
Stockholder when such Stockholder no longer holds any Shares or the right to
acquire any Shares (except in connection with any transfer of Shares in
violation of this Agreement, whereby such Stockholder shall continue to be bound
until such Shares are transferred in accordance with this Agreement).

0.4

Benefit.  All statements, representations, warranties, covenants and agreements
in this Agreement shall be binding on the parties hereto and shall inure to the
benefit of the respective successors and permitted assigns of each party hereto.
 Nothing in this Agreement shall be construed to create any rights or
obligations except among the parties hereto, and no person or entity shall be
regarded as a third party beneficiary of this Agreement.

0.5

Governing Law; Consent to Jurisdiction.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York without giving
effect conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.  Each of the parties consents to the
exclusive jurisdiction of the Federal courts whose districts encompass any part
of the County of New York located in the City of New York in connection with any
dispute arising under this Agreement and hereby waives, to the maximum extent
permitted by law, any objection, including any objection based on forum non
conveniens, to the bringing of any such proceeding in such jurisdictions.  Each
party waives its right to a trial by jury.  Each party to this Agreement
irrevocably consents to the service of process in any such proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
such party at its address set forth herein.  Nothing herein shall affect the
right of any party to serve process in any other manner permitted by law.

0.6

Severability.  In the event that any court of competent jurisdiction shall
determine that any provision, or any portion thereof, contained in this
Agreement shall be unenforceable in any respect, then such provision shall be
deemed limited to the extent that such court deems it enforceable, and as so
limited shall remain in full force and effect.  In the event that such court
shall deem any such provision, or portion thereof, wholly unenforceable, the
remaining provisions of this Agreement shall nevertheless remain in full force
and effect.

0.7

Headings and Captions.  The headings and captions of the various subdivisions of
this Agreement are for convenience of reference only and shall in no way modify
or affect the meaning or construction of any of the terms or provisions hereof.

0.8

Enforcement.  Each of the parties hereto acknowledges and agrees that the rights
acquired by each party hereunder are unique and that irreparable damage would
occur in the event that any of the provisions of this Agreement to be performed
by the other parties were not performed in accordance with their specific terms
or were otherwise breached.  Accordingly, in addition to any other remedy to
which the parties hereto are entitled at law or in equity, each party hereto
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement by any other party and to enforce specifically the terms and
provisions hereof in any federal or state court to which the parties have agreed
hereunder to submit to jurisdiction.

0.9

Counterparts.  This Agreement may be executed by facsimile signature and in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.







IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed by their duly authorized representatives, as of
the date first written above.

GLOWPOINT, INC.




By:_________________________

      Name:

      Title:  

STOCKHOLDER:




By:_________________________

      Name:

      Title:  










1


